3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebby (US Patent 5,669073)
Regarding claim 1, Lebby et al discloses A flip-chip sample imaging device with self-aligning lid, comprising: an image sensor chip (14) including (a) a pixel array of photosensitive pixels sensitive to light incident on a first side of the image sensor chip and (b) first electrical contacts (35)disposed on the first side and electrically connected to the pixel array; a fan-out substrate (30) (a) disposed on the first side, (b) electrically connected to the first electrical contacts (35), (c) forming an aperture over the pixel array to partly define a chamber (33) for holding a fluid sample over the pixel array, and (d) forming a first surface (31)facing away from the first side; and a lid (60)disposed on the first surface of the fan-out substrate (30), facing away from the first side, to further define the chamber (33), the lid (60)including an inner portion protruding into the 
Regarding claim 2, Lebby et al discloses the inner portion being surrounded by an outer portion of the lid(60), the outer portion being coupled to the first surface(31)(fig. 4).
Regarding claim 3, Lebby et al discloses in each transverse dimension parallel to the first surface (31), transverse extent of the inner portion being smaller than transverse extents of the aperture (59), to ease insertion of the inner portion into the aperture (fig. 4).
Regarding claim 4, Lebby et al discloses in each transverse dimension parallel to the first surface, difference between the transverse extent of the inner portion and the transverse extent of the aperture (59) being less than minimum width of the outer portion in the dimension, to ensure overlap between the outer portion and the first surface along entire perimeter of the aperture (fig. 4).
Regarding claim 7, Lebby et al discloses the fan-out substrate (30) including, on a second surface of the fan-out substrate opposite-facing to the first surface, second electrical contacts (36) in contact with the first electrical contacts (35), and fan-out connections (34) electrically connecting the second electrical contacts (36) to third electrical contacts (54) disposed on a portion of the second surface overhanging the image sensor chip (14) fig. 4.
Regarding claim 8, Lebby et al discloses depth of the third electrical contacts (54) away from the second surface, in a first dimension orthogonal to the second surface, extending past thickness of the image sensor chip (14) in the first dimension (fig. 4).

Regarding claim 10, Lebby et al discloses the adhesive (62) enclosing the first electrical contacts (35), the second electrical contacts (36), and the electrical connections (34) there between fig. 4.
Regarding claim 11, Lebby et al discloses the pixel array being entirely inside the aperture (33) (fig. 4) col. 4, lines 45-47.
Regarding claim 12, Lebby et al discloses a first portion of the pixel array (12 of 14) being inside the aperture (59), a second portion of the pixel array (12 of 14) being covered by a material portion of the fan-out substrate (30) fig. 4.

Regarding claim 13, Lebby et al discloses further comprising an adhesive (epoxy) between the lid (60)and the fan-out substrate (30), to seal the lid to the fan-out substrate (30) (col. 9, lines 58-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebby (US Patent 5,669073).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 6, Lebby et al discloses all the claim limitations of claim 3 and further teaches in each transverse dimension parallel to the first surface, difference between the transverse extent of the inner portion and the transverse extent of the aperture (59)but fails to teach being in the range between 20 and 200 microns.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve difference between the transverse extent of the inner portion and the transverse extent of the aperture in the range between 20 and 200 microns through routine experimentation to acquire a snap fit.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see remarks , filed 11/20/2020, with respect to Fine et al have been fully considered and are persuasive.  The 102(a)(1)  rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813